Title: To John Adams from John Faucheraud Grimké, 28 September 1798
From: Grimké, John Faucheraud
To: Adams, John



Sir
Charleston September 28. 1798.

It is with very sincere pleasure that we forward the presentments made by the Grand Jury of this City and district, at the late Court of Oyer and Jerminer; &c, which commenced its session on the 19th. Instant; and the more especially, as the Grand Inquest have in our opinion, spoken the language of the Citizens of this country, in favor of the late judicious and dicisive measures of the General Government, under your administration.—At a time Sir, like the present, when we have been held up to the world as a divided People; as having a seperate Interest from the Government under which we live; we deem it important, by all means possible, to contribute as far as in our power, to contradict so foul a reproach, as has been cast upon the Union. The inclosed will therefore shew, that the Citizens of this portion of the United States, view with abhorrence every attempt of foreign influence, to alienate the affections of the People from the Government of their own choice; and that they may be relied upon, as the decided supporters of constitutional measures, and the firm defenders of the rights of their injured Country. With corresponding Sentiments for the public good, and best wishes for your future health and happiness, We beg leave to subscribe ourselves—Sir.—
Your Most Obedient / Humble Servants


J: F: GrimkéE: H: Bay